In an action by a judgment *781creditor to set aside a transfer of property by a judgment debtor, a corporation, to another corporation, upon the claim that the latter was used as a cloak or cover for the former, the court at the end of the trial announced that there would be judgment for plaintiff and that a receiver of both corporations would be appointed. The president of the judgment debtor was present at the time of the announcement of the court’s determination. With knowledge of the court’s determination, but before the filing of a decision and the entry of a judgment, he participated in the execution and delivery of a general assignment for the benefit of creditors of the two corporations. The order from which the appeal is taken held him in contempt of court and fined him $100 and directed his imprisonment for a period of ten days. Order affirmed, with ten dollars costs and disbursements. (Bartholomay Brewery Co. v. O’Brien, 172 App. Div. 784; affd., 220 N. Y. 587; Underhill v. Schenck, 205 App. Div. 182, at p. 187.) Lazansky, P. J., Young, Carswell, Scudder and Johnston, JJ., concur.